Citation Nr: 1002301	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Denver, Colorado (RO).

During his December 2009 Board hearing, the Veteran indicated 
that he had begun to experience erectile dysfunction and 
incontinence, both as a result of his service-connected 
disorders.  Accordingly, the issues of entitlement to service 
connection for erectile dysfunction, to include as secondary 
to a service-connected disorder, and entitlement to service 
connection for incontinence, to include as secondary to a 
service-connected disorder, are referred to the RO for the 
appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran meets the schedular criteria for a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).  38 C.F.R. § 4.16 (2009).  
Specifically, the Veteran's 40 percent evaluation for right 
lower extremity paresis, 30 percent evaluation for right 
upper extremity paresis, 20 percent evaluation for 
lumbosacral strain, and 20 percent evaluation for cervical 
spine degenerative joint disease and degenerative disc 
disease, amount to a combined 70 percent evaluation effective 
February 2005.  See also 38 C.F.R. § 4.25 (2009).  Therefore, 
the Veteran is eligible for consideration for a TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a).  The remaining 
issue, then, is whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

Review of the claims file reveals that there are three 
opinions of record with respect to the Veteran's 
employability.  However, none of these are probative when 
considered in the context of the opinions of record as to the 
Veteran's current employability.  The November 2005 VA 
examiner concluded that the Veteran "would be eligible" for 
sedentary employment, but based his opinion only "solely on 
the musculoskeletal component" of the Veteran's 
disabilities.  Thus, the opinion appears to ignore the impact 
of the Veteran's right-sided upper and lower extremity 
paresis, both neurologic disorders.  Moreover, the January 
2007 insurance form, completed by VA medical professionals, 
as well as the September 2007 opinion by a VA nurse 
practitioner, consider nonservice-connected disabilities such 
as the Veteran's diabetes mellitus type 2 and knee disorders.  
Additionally, the September 2007 opinion is also limited to 
whether the Veteran was employable in a manual labor 
capacity, and does not discuss his suitability for other 
types of employment.  Because it is unclear from those 
opinions whether the Veteran is unemployable for VA purposes, 
meaning that it is his service-connected disabilities only, 
and no other factor(s), which makes him "unable to work," 
an additional opinion must be obtained.

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to identify, and 
provide releases for (where necessary), 
any care providers who might possess 
new or additional pertinent evidence 
created since November 2008.  Obtain 
and associate with the claims folder 
all outstanding VA and non-VA treatment 
records pertaining to treatment for the 
Veteran's right upper extremity 
paresis, right lower extremity paresis, 
lumbosacral strain and cervical spine 
degenerative disc and joint disease.  
Document all efforts made.  If any 
identified records are not available, 
the Veteran should be informed of such 
and given an opportunity to submit the 
reports.

2.  Schedule the Veteran for a VA 
examination to determine whether or not 
his service-connected disorders make 
him currently unemployable.  The claims 
folder and a copy of this Remand must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must elicit from the Veteran, 
and record for clinical purposes, a 
full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the Veteran would be unable, 
if he were to seek employment at the 
present time, to obtain or retain 
employment due only o his service-
connected disorders, consistent with 
his education and occupational 
experience, and irrespective of age or 
of any nonservice-connected disorders.  
Consideration must also be given to the 
medications the Veteran has been 
prescribed for his service-connected 
disorders, and the examiner must 
comment as to the effect, if any, these 
medications have on his employability.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  During his 
December 2009 Board hearing, the 
Veteran testified that he would be 
willing to report for a VA examination 
if one were scheduled for him.  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, readjudicate the issue of 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, an 
additional supplemental statement of 
the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


